DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/09/2020 has been entered.
Acknowledgement of Amendment
	The following office action is in response to the applicant’s amendment filed on 02/19/2021.
Priority
Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). A translation of Japanese Application No. 2017-061289 was filed on 07/20/2020 and has been received.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/26/2018 was filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hagiwara US 20090161822 A1 Hagiwara and in further view of Hagiwara US 20100172563 A1 “Hagiwara-2” and Kondo US 20120039432 A1 “Kondo”.
In regard to claim 1, Hagiwara teaches “An X-ray CT apparatus adapted to perform helical scanning on a subject placed on a couch top and perform reconstruction processing based on acquired projection data, the X-ray CT apparatus comprising:” [Claim 1, 0039]; “an X-ray generator configured to generate an X-ray for emission to the subject” [Claim 1]; “an X-ray detector configured to detect the X-ray via the subject to acquire the projection data” [Claim 1]; and “processing circuitry configured to set a first imaging range within an imaging range for the helical scanning, set at least one of a start range and an end range in the first imaging range as a boundary range, set a second imaging range adjacent to the boundary range of the first imaging range such that the boundary range is interposed between a non-boundary range of the first imaging range and the second imaging range” [Claim 1, 0040, FIG. 4].

In regard to performing helical scanning, Hagiwara discloses “A range for performing a helical scan and the feed velocity of the image table 140 are set onto its displayed image by the operator” [0039]. Therefore the apparatus can be utilized to perform helical scanning. 
In regard to performing reconstruction processing based on acquired projection data, Hagiwara discloses “an image reconstruction device configured to specify a first imaging range, a second imaging range, and a third imaging range located between the first imaging range and the second imaging range, in association with a position on the body axis of the subject; image-reconstruct a first tomographic image included in the first imaging range using a first projection data amount corresponding to an amount of projection data necessary for image reconstruction of the first tomographic image” [Claim 1]. Therefore, the apparatus is capable of performing reconstruction processing based on acquired projection data.
In regard to an X-ray generator configured to generate an X-ray for emission to the subject and an X-ray detector configured to detect the X-ray via the subject to acquire the projection data, Hagiwara discloses “an X-ray source; an X-ray detection unit configured to detect X-rays irradiated from said X-ray source, said X-ray detection unit comprising a plurality of detector elements, an imaging table for placing a subject thereon and configured to dispose the subject between said X-ray source and said X-ray detection unit […]” [Claim 1]. Since the imaging table is located between the X-ray source and said X-ray detection unit, the X-ray source is inherently capable of generating an X-ray for emission to the 
In regard to processing circuitry configured to set a first imaging range within an imaging range for the helical scanning, Hagiwara discloses “an image reconstructing device configured to: specify a first imaging range, a second imaging range, and a third imaging range located between the first imaging range, and the second imaging range, in association with a position on the body axis of the subject” [Claim 1]. In this case, since the image reconstruction device is capable of specifying a first imaging range, under broadest reasonable interpretation the image reconstruction device constitutes processing circuity that is configured to set a first imaging range within an imaging range for the helical scanning. 
In regard to the processing circuitry being configured to set at least one of a start range and an end range in the first imaging range as a boundary range, Hagiwara discloses “In the present embodiment, when a chest area 40 including the heart 41 and the lungs 42 is obtained or imaged, a helical scan start position P1 and a helical scan end position P6 are respectively set onto a scout image of a lung field 6B displayed on the display screen of the display device 202 as shown in FIG. 4 by way of example. The positions of P2, P3, P4 and P5 are respectively set in a helical scan range to specify or identify a range (first imaging range) of P3 to P4 excluding or not including the heart and specify between positions P1 and P2 corresponding to a range (second imaging range) including the heart, between positions P5 and P6 corresponding thereto, between positions P2 and P3 corresponding to a range (third imaging range) lying therebetween and between positions P4 and P5 corresponding thereto” [0040]. Since the scan start position and the scan end position can be set for a specific range corresponding to the first imaging range (i.e. P3 to P4) and a second imaging range (i.e. P1 to P2), under broadest reasonable interpretation, the processing circuitry (i.e. the image reconstruction device) can be configured to set at least one of a start range and an end range in the first imaging range as a boundary 
In regard to the processing circuitry being configured set a second imaging range adjacent to the boundary range of the first imaging range such that the boundary range is interposed between a non-boundary range of the first imaging range and the second imaging range, Hagiwara discloses “an image reconstructing device configured to: specify a first imaging range, a second imaging range, and a third imaging range located between the first imaging range, and the second imaging range, in association with a position on the body axis of the subject” [Claim 1]. Therefore, the processing circuitry (i.e. an image reconstructing device) is capable of setting a second imaging range. 
In regard to the second imaging range being adjacent to the boundary range of the first imaging range, Hagiwara discloses “The positions of P2, P3, P4 and P5 are respectively set in a helical scan range to specify or identify a range (first imaging range) of P3 to P4 excluding or not including the heart and specify between positions P1 and P2 corresponding to a range (second imaging range) including the heart” [0040]. As shown in FIG. 4, the first imaging range (i.e. P3 to P4) includes the heart 41 and the second imaging range (i.e. P1 to P2) is above the heart, therefore under broadest reasonable interpretation, the second imaging range can be adjacent to the boundary range of the first imaging range such that the boundary range is interposed between a non-boundary range of the first imaging range and the second imaging range. In this case, as shown in FIG. 4, the positions P1 to P2; P2 to P3; P4 to P5; and P5 to P6, under broadest reasonable interpretation correspond to non-boundary ranges and the position P3 to P4 constitutes a boundary range.
Hagiwara does not teach that the processing circuitry is configured to “set a first view number for use in the reconstruction processing for the non-boundary range in the first imaging range; set a second view number for use in the reconstruction processing for the second imaging range, the second view number being smaller than the first view number […]; set a view number for use in the 
Hagiwara-2 teaches that the processing circuitry is configured to “set a first view number for use in the reconstruction processing for the non-boundary range in the first imaging range” [0011], “set a second view number for use in the reconstruction processing for the second imaging range, the second view number being smaller than the first view number […]” [0011, 0017], “set a view number for use in the reconstruction processing for the boundary range to be smaller than the first view number and equal to or greater than the second view number” [0017], and “2Application No. 15/935,373Reply to Office Action of August 7, 2020perform the reconstruction processing to acquire a reconstructed image for the second imaging range using the second view number” [Claim 6].
In regard to the processing circuitry being configured to set a first view number for use in the reconstruction processing for the non-boundary range in the first imaging range and to set a second view number for use in the reconstruction processing for the second imaging range, Hagiwara-2 discloses “In a sixth aspect, the present invention provides the X-ray CT apparatus according to any one of the first through fifth aspects, wherein the image reconstructing device reconstructs the CT image using projection data lying in a view range centering on a view located, by a first view number, temporally prior to the view corresponding to the relative linear movement start time in the first image reconstructing, and reconstructs the CT image using projection data lying in a view range centering on a view located, by a second view number, temporally subsequent to the view corresponding to the relative linear movement end time in the second image reconstructing” [0011]. Since the image reconstructing device (i.e. the processing circuitry) can be utilized to reconstruct the CT image using projection data according to a first view number and can perform second image reconstructing using a second view number, under broadest reasonable interpretation the processing circuitry is capable of 
In regard to the second view number being smaller than the first view number, Hagiwara-2 discloses “In an eleventh aspect, the present invention provides the X-ray CT apparatus according to any one of the sixth through tenth aspects, wherein the second view number is smaller than the first view number” [0017]. Therefore, the second view number can be smaller than the first view number.
In regard to the processing circuitry being configured to set a view number for use in the reconstruction processing for the boundary range to be smaller than the first view number and equal to or greater than the second view number, Hagiwara-2 discloses “In an eleventh aspect, the present invention provides the X-ray CT apparatus according to any one of the sixth through tenth aspects, wherein the second view number is smaller than the first view number” [0017]. As stated above, the first view number can be utilized to set the non-boundary range. Since the second view number is smaller than the first view number, under broadest reasonable interpretation, the second view number can be utilized for use in the reconstruction processing for the boundary range.
In regard to the processing circuitry being configured to perform the reconstruction processing to acquire a reconstructed image for the second imaging range using the second view number, Hagiwara-2 discloses “The X-ray CT apparatus according to claim 1, wherein said image reconstructing device is configured to […] reconstruct the second CT image using projection data lying in a view range centering on a view located by a second view number, temporarily subsequent to the view corresponding to the relative linear movement end time in reconstruction of the second image” [Claim 6]. Since the image reconstructing device (i.e. the processing circuitry) can perform reconstruction of the second image with projection data lying in a view range corresponding to the second view number, under broadest reasonable interpretation, the processing circuitry is capable of performing the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the X-Ray CT apparatus of Hagiwara so as to include the setting of the view numbers as disclosed in Hagiwara-2 in order to reconstruct images within a specific range. By utilizing view numbers, the physician can instruct the processing circuitry to reconstruct images for specific positions within the body corresponding to the projection data acquired during the helical scan. In doing this, the region of interest can be imaged without having to process the entire set of projection data. This would decrease the amount of time spend processing projection data and allow the physician to assess the patient and develop treatment plans. 
The combination of Hagiwara and Hagiwara-2 does not teach that the second view number is “equal to or greater than a half-scan reconstruction mode view number”.
Kondo teaches that the second view number is “equal to or greater than a half-scan reconstruction mode view number” [0027].
In regard to the a half-scan reconstruction mode view number, Kondo discloses “Note that in the present embodiment, “half reconstruction” refers to a method in which, when the gantry 3 (rotation base) rotates one turn, data for a half turn of the gantry 3 and data for a fan angle (approximately (2/3 turn) of the X-ray detector 3b are acquired, and in which reconstruction of the X-ray image is performed based on the data. […] The “reconstruction view number Nh (R)” is the amount of X-ray image data that is defined by the scan condition and the rotation speed of the gantry. For example, for cases of half reconstruction, the value is obtained from Nh (R)-Nf (R)x2/3” [0027]. In this case, the reconstruction view number Nh constitutes a half-scan reconstruction mode view number. Therefore, since the second view number disclosed in Hagiwara-2 can be smaller than the first view number, under broadest 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Hagiwara and Hagiwara-2 so as to include the second view number being equal to or greater than a half-scan reconstruction mode view number as disclosed in Kondo in order to reconstruct images for a second imaging range corresponding to a half-scan of the subject placed on a couch top. When a half scan is performed on a subject, the X-ray generator and X-ray detector are rotated 180° around the subject. By making the second view number of Hagiwara-2 equal to or greater than a half-scan reconstruction mode view number disclosed in Kondo, the image can be reconstructed from a half-scan of the subject. Combining the prior art elements according to known techniques would yield the predictable result of reconstructing images within a second imaging range corresponding to at least a half scan of the subject. 
In regard to claim 3, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Hagiwara teaches “The X-ray CT apparatus according to claim 2, wherein the processing circuitry is configured to set a scan condition […]” [Claim 1, 0039] and the boundary and nonboundary ranges [0040, FIG. 4].
In regard to the X-ray CT apparatus, Hagiwara discloses “An X-ray CT apparatus comprising: a scan device comprising: an X-ray source; an X-ray detection unit configured to detect X-rays irradiated from said X-ray source, said X-ray detection unit comprising a plurality of detector elements, an imaging table for placing a subject thereon and configured to dispose the subject between said X-ray source and said X-ray detection unit […]” [Claim 1]. Furthermore, in regard to setting a scan condition, Hagiwara discloses “Next, a scan plan is created at step S2. […] A range for performing a helical scan and the feed velocity of the imaging table 140 are set onto its displayed image by the operator. Further, a slice thickness, an X-ray intensity and other photographic or imaging conditions are set” [0039]. In this case, 
In regard to the boundary range and the non-boundary range Hagiwara discloses “The positions of P2, P3, P4 and P5 are respectively set in a helical scan range to specify or identify a range (first imaging range) of P3 to P4 excluding or not including the heart and specify between positions P1 and P2 corresponding to a range (second imaging range) including the heart” [0040]. As shown in FIG. 4, the first imaging range (i.e. P3 to P4) includes the heart 41 and the second imaging range (i.e. P1 to P2) is above the heart, therefore under broadest reasonable interpretation, the second imaging range can be adjacent to the boundary range of the first imaging range such that the boundary range is interposed between a non-boundary range of the first imaging range and the second imaging range. In this case, as shown in FIG. 4, the positions P1 to P2; P2 to P3; P4 to P5; and P5 to P6, under broadest reasonable interpretation correspond to non-boundary ranges and the position P3 to P4 constitutes a boundary range.
Hagiwara does not teach “so that a first helical pitch is used for the non-boundary range, a second helical pitch narrower than the first helical pitch is used for the second imaging range, and a helical pitch modulated between the first helical pitch and the second helical pitch is used for the boundary range”
Hagiwara-2 teaches “so that a first helical pitch is used for the non-boundary range, a second helical pitch narrower than the first helical pitch is used for the second imaging range, and a helical pitch modulated between the first helical pitch and the second helical pitch is used for the boundary range” [0005, 0015, and 0017].
In regard to the first helical pitch being used for the nonboundary range, Hagiwara-2 discloses “With the foregoing in view, the present invention provides an X-ray CT apparatus capable of image-reconstructing a CT image at each slice position lying outwardly of a relative linear movement range at a 
In regard to the second helical pitch being less than the first helical pitch, Hagiwara-2 discloses “wherein the second view number depends on a second length extending from the relative linear movement end point to the slice position at the outside on the relative linear movement end point side” [0015] and “wherein the second view number is smaller than the first view number” [0017]. Since the second view number depends on the relative linear movement end point and is smaller than the first view number, under broadest reasonable interpretation this smaller view number corresponds to a smaller second helical pitch that is less than the first helical pitch used for the nonboundary range.
In regard to a helical pitch being modulated between the first helical pitch and the second helical pitch being used for the boundary range, “With the foregoing in view, the present invention provides an X-ray CT apparatus capable of image-reconstructing a CT image at each slice position lying outwardly of a relative linear movement range at a helical scan […] a variable pitch helical scan (helical pitch variable helical scan capable of acquiring projection data even during acceleration/deceleration of relative linear movement)” [0005]. Since the X-ray CT apparatus can utilize a variable pitch helical scan, under broadest reasonable interpretation, the processing circuitry is capable of modulating helical pitch between the first helical pitch and the second helical pitch and utilizing the second helical pitch for the boundary range.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the X-ray CT apparatus of Hagiwara so as to include the first and second helical pitch as disclosed in Hagiwara in order to allow for a specific region within the first 
In regard to claim 4, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said Hagiwara, does not teach “wherein the processing circuitry is configured to set the view number for use in the reconstruction processing for the boundary range to decrease in a stepwise manner”.
Hagiwara-2 teaches “wherein the processing circuitry is configured to set the view number for use in the reconstruction processing for the boundary range to decrease in a stepwise manner” [0007, 0048, 0096, and 0016].
In regard to the processing circuitry being configured to set the view number for use in the reconstruction processing for the boundary range to decrease in a stepwise manner, Hagiwara-2 discloses “In a second aspect, the present invention provides the X-ray CT apparatus according to the first aspect, wherein the scan device sequentially executes the resident scan for executing the rotation at a rotation angle smaller than the predetermined view angle at the relative linear movement start point” [0007], “the rotation angles of the X-ray generator and detector system 41 at the first and final resident scans are set smaller than the view angle F” [0048], and “in a second method, an adjustment for shifting a view range used for image reconstruction of each CT image to the view side for image reconstruction by a predetermined amount is added on the basis of the first method in such a manner that the difference between a path for substitute projection data and its target path becomes small” [0096]. Additionally, Hagiwara-2 discloses “wherein the second view number increases as the second 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the X-ray CT apparatus of Hagiwara so as to include the view number decreasing sequentially as disclosed in Hagiwara in order to allow for a specific region within the first imaging range to be targeted. By utilizing view numbers, the physician can instruct the processing circuitry to reconstruct images for specific positions within the body corresponding to the projection data acquired during the helical scan. In doing this, the region of interest can be imaged without having to process the entire set of projection data. This would decrease the amount of time spend processing projection data and allow the physician to assess the patient and develop treatment plans.
In regard to claim 5, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Hagiwara does not teach “wherein the processing circuitry is configured to set the view number for use in the reconstruction processing for the boundary range and the second view number to be an equal value”.
Hagiwara-2 teaches “wherein the processing circuitry is configured to set the view number for use in the reconstruction processing for the boundary range and the second view number to be an equal value” [0011, 0017]. 

In regard to the processing circuitry being configured to set a view number for use in the reconstruction processing for the boundary range to be smaller than the first view number and equal to the second view number, Hagiwara-2 discloses “In an eleventh aspect, the present invention provides the X-ray CT apparatus according to any one of the sixth through tenth aspects, wherein the second view number is smaller than the first view number” [0017]. As stated above, the first view number can be utilized to set the non-boundary range. Since the second view number is smaller than the first view number, under broadest reasonable interpretation, the second view number can be utilized for use in the reconstruction processing for the boundary range. Therefore, under broadest reasonable 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the X-Ray CT apparatus of Hagiwara so as to include the setting of the view numbers as disclosed in Hagiwara-2 in order to reconstruct images within a specific range. By setting the view number for use in the reconstruction processing for the boundary range to be equal to the second view number, the process of performing reconstruction can be simplified. This would mean that the processing circuitry would only have to provide view numbers for the nonboundary (i.e. the first view number) and the boundary ranges (i.e. the second view number). In doing this, the region of interest can be imaged without having to process the entire set of projection data. This would decrease the amount of time spend processing projection data and allow the physician to assess the patient and develop treatment plans. 
In regard to claim 8, Hagiwara teaches “A scan planning apparatus adapted to set a scan plan for an X-ray CT apparatus which performs helical scanning on a subject placed on a couch top and performs reconstruction processing based on acquired projection data, the scan planning apparatus comprising:” [0038, 0039, Claim 1]; “processing circuitry configured to set the scan plan by: setting a first imaging range within an imaging range for the helical scanning, setting at least one of a start range and an end range in the first imaging range as a boundary range, setting a second imaging range adjacent to the boundary range of the first imaging range such that the boundary range is interposed between a non-boundary range of the first imaging range and the second imaging range” [Claim 1, 0040, FIG. 4], and “communication circuitry configured to send the set scan plan to the X-ray CT apparatus” [0039, 0045, 0033, FIG. 1]. 
In regard to a scan planning apparatus adapted to set a scan plan for an X-ray CT apparatus which performs helical scanning on a subject, Hagiwara discloses “FIG. 3 is a flow 
In regard to performing helical scanning on a subject placed on a couch top, Hagiwara discloses “A range for performing a helical scan and the feed velocity of the image table 140 are set onto its displayed image by the operator” [0039]. Therefore, the apparatus can be utilized to perform helical scanning. Since the “imaging table for placing a subject thereon and configured to dispose the subject between said X-ray source and said X-ray detection unit” [Claim 1], in this case the image table 140 constitutes a couch top since the subject is placed on it on order to be helically scanned.
In regard to performing reconstruction processing based on acquired projection data, Hagiwara discloses “an image reconstruction device configured to specify a first imaging range, a second imaging range, and a third imaging range located between the first imaging range and the second imaging range, in association with a position on the body axis of the subject; image-reconstruct a first tomographic image included in the first imaging range using a first projection data amount corresponding to an amount of projection data necessary for image reconstruction of the first tomographic image” [Claim 1]. Therefore, the apparatus is capable of performing reconstruction processing based on acquired projection data.
In regard to processing circuitry configured to set a first imaging range within an imaging range for the helical scanning, Hagiwara discloses “an image reconstructing device configured to: specify a first imaging range, a second imaging range, and a third imaging range located between the first imaging 
In regard to the processing circuitry being configured to set at least one of a start range and an end range in the first imaging range as a boundary range, Hagiwara discloses “In the present embodiment, when a chest area 40 including the heart 41 and the lungs 42 is obtained or imaged, a helical scan start position P1 and a helical scan end position P6 are respectively set onto a scout image of a lung field 6B displayed on the display screen of the display device 202 as shown in FIG. 4 by way of example. The positions of P2, P3, P4 and P5 are respectively set in a helical scan range to specify or identify a range (first imaging range) of P3 to P4 excluding or not including the heart and specify between positions P1 and P2 corresponding to a range (second imaging range) including the heart, between positions P5 and P6 corresponding thereto, between positions P2 and P3 corresponding to a range (third imaging range) lying there between and between positions P4 and P5 corresponding thereto” [0040]. Since the scan start position and the scan end position can be set for a specific range corresponding to the first imaging range (i.e. P3 to P4) and a second imaging range (i.e. P1 to P2), under broadest reasonable interpretation, the processing circuitry (i.e. the image reconstruction device) can be configured to set at least one of a start range and an end range in the first imaging range as a boundary range. As shown in FIG. 4, the first imaging range (i.e. P3 to P4) encompasses the heart, therefore under broadest reasonable interpretation it constitutes a boundary range.
In regard to the processing circuitry being configured set a second imaging range adjacent to the boundary range of the first imaging range such that the boundary range is interposed between a non-boundary range of the first imaging range and the second imaging range, Hagiwara discloses “an image reconstructing device configured to: specify a first imaging range, a second imaging range, and a third 
In regard to communication circuitry configured to send the set scan plan to the X-ray CT apparatus, Hagiwara discloses “Next, a scan plan is created at step 2. The creation of the scan plan is performed in the form of interaction with the CPU 205 via the display device 202 and the input device 203 […] A range for performing a helical scan and the feed velocity of the imaging table 140 are set onto its displayed image by the operator” [0039]. Furthermore, Hagiwara discloses “Referring back to FIG. 3, a scan is started at step S3” [0045]. In order for the scan to start, the scan plan had to have been sent to the X-ray CT apparatus. Furthermore, Hagiwara discloses that “Reference numeral 209 indicates an interface for performing communication with the gantry 120” [0033]. As shown in FIG. 1, the reference numeral 209 is located within the operation console along with the CPU 205, the display device 202 and the input device 203. Since the reference numeral 209 serves as an interface for communicating with 
Hagiwara does not teach “setting a first view number for use in the reconstruction processing for the non-boundary range in the first imaging range, “setting a second view number for use in the reconstruction processing for the second imaging range, the second view number being smaller than the first view number”, and “setting a view number for use in the reconstruction processing for the boundary range to be smaller than the first view number and equal to or greater than the second view number”.
Hagiwara-2 teaches “setting a first view number for use in the reconstruction processing for the non-boundary range in the first imaging range” [0011], “setting a second view number for use in the reconstruction processing for the second imaging range, the second view number being smaller than the first view number” [0011, 0017], and “setting a view number for use in the reconstruction processing for the boundary range to be smaller than the first view number and equal to or greater than the second view number” [0017].
In regard to the setting a first view number for use in the reconstruction processing for the non-boundary range in the first imaging range and setting a second view number for use in the reconstruction processing for the second imaging range, Hagiwara-2 discloses “In a sixth aspect, the present invention provides the X-ray CT apparatus according to any one of the first through fifth aspects, wherein the image reconstructing device reconstructs the CT image using projection data lying in a view range centering on a view located, by a first view number, temporally prior to the view corresponding to the relative linear movement start time in the first image reconstructing, and reconstructs the CT image using projection data lying in a view range centering on a view located, by a second view number, temporally subsequent to the view corresponding to the relative linear movement end time in the 
In regard to the second view number being smaller than the first view number, Hagiwara-2 discloses “In an eleventh aspect, the present invention provides the X-ray CT apparatus according to any one of the sixth through tenth aspects, wherein the second view number is smaller than the first view number” [0017]. Therefore, the second view number can be smaller than the first view number.
In regard to the setting a view number for use in the reconstruction processing for the boundary range to be smaller than the first view number and equal to or greater than the second view number, Hagiwara-2 discloses “In an eleventh aspect, the present invention provides the X-ray CT apparatus according to any one of the sixth through tenth aspects, wherein the second view number is smaller than the first view number” [0017]. As stated above, the first view number can be utilized to set the non-boundary range. Since the second view number is smaller than the first view number, under broadest reasonable interpretation, the second view number can be utilized for use in the reconstruction processing for the boundary range.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the scan planning apparatus of Hagiwara so as to include the setting of the view numbers as disclosed in Hagiwara-2 in order to reconstruct images within a specific range. By utilizing view numbers, the physician can instruct the processing circuitry to reconstruct images for specific positions within the body corresponding 
The combination of Hagiwara and Hagiwara-2 does not teach that the second view number is “equal to or greater than a half-scan reconstruction mode view number.
Kondo teaches that the second view number is “equal to or greater than a half-scan reconstruction mode view number” [0027].
In regard to the a half-scan reconstruction mode view number, Kondo discloses “Note that in the present embodiment, “half reconstruction” refers to a method in which, when the gantry 3 (rotation base) rotates one turn, data for a half turn of the gantry 3 and data for a fan angle (approximately (2/3 turn) of the X-ray detector 3b are acquired, and in which reconstruction of the X-ray image is performed based on the data. […] The “reconstruction view number Nh (R)” is the amount of X-ray image data that is defined by the scan condition and the rotation speed of the gantry. For example, for cases of half reconstruction, the value is obtained from Nh (R)-Nf (R)x2/3” [0027]. In this case, the reconstruction view number Nh constitutes a half-scan reconstruction mode view number. Therefore, since the second view number disclosed in Hagiwara-2 can be smaller than the first view number, under broadest reasonable interpretation, the second view number disclosed in Hagiwara-2 can be configured such that it is equal to or greater than the half-scan reconstruction mode view number disclosed in Kondo.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Hagiwara and Hagiwara-2 so as to include the second view number being equal to or greater than a half-scan reconstruction mode view number as disclosed in Kondo in order to reconstruct images for a second imaging range corresponding to a half-scan of the subject placed on a couch top. When a half scan is performed on a subject, the X-ray 
In regard to claim 10, due to its dependence on claim 8, this claim inherits the references disclosed therein. That being said, Hagiwara teaches “The scan planning apparatus according to claim 9, wherein the processing circuitry is configured to set a scan condition […]” [FIG. 3, 0038, 0039] and the boundary and nonboundary ranges [0040, FIG. 4].
In regard to a scan planning apparatus adapted to set a scan plan for an X-ray CT apparatus which performs helical scanning on a subject, Hagiwara discloses “FIG. 3 is a flow chart showing the operation of the scan device 100 of the X-ray CT apparatus 1000 according to the present embodiment. A scout scan is first performed in accordance with step S1” [0038] and “Next a scan plan is created at step S2. The creation of the scan plan is performed in the form of interaction with the CPU via the display device 202 and the input device 203” [0039]. Since the scan plan is created by the interaction of the CPU 205 with the display device 202 and the input device 203, under broadest reasonable interpretation, these components constitute a scan planning apparatus to set a scan plan for an X-ray CT apparatus.
In regard to the boundary range and the non-boundary range, Hagiwara discloses “The positions of P2, P3, P4 and P5 are respectively set in a helical scan range to specify or identify a range (first imaging range) of P3 to P4 excluding or not including the heart and specify between positions P1 and P2 corresponding to a range (second imaging range) including the heart” [0040]. As shown in FIG. 4, the first imaging range (i.e. P3 to P4) includes the heart 41 and the second imaging range (i.e. P1 to P2) is above the heart, therefore under broadest reasonable interpretation, the second imaging range can be 
Hagiwara does not teach “so that a first helical pitch is used for the non-boundary range, a second helical pitch narrower than the first helical pitch is used for the second imaging range, and a helical pitch modulated between the first helical pitch and the second helical pitch is used for the boundary range”
Hagiwara-2 teaches “so that a first helical pitch is used for the non-boundary range, a second helical pitch narrower than the first helical pitch is used for the second imaging range, and a helical pitch modulated between the first helical pitch and the second helical pitch is used for the boundary range” [0005, 0015, and 0017].
In regard to the first helical pitch being used for the nonboundary range, Hagiwara-2 discloses “With the foregoing in view, the present invention provides an X-ray CT apparatus capable of image-reconstructing a CT image at each slice position lying outwardly of a relative linear movement range at a helical scan […] a variable pitch helical scan (helical pitch variable helical scan capable of acquiring projection data even during acceleration/deceleration of relative linear movement)” [0005]. Since the X-ray CT apparatus can utilize variable pitch helical scanning, under broadest reasonable interpretation this scan technique can set a scan condition so that the first helical pitch is used for the non-boundary range.
In regard to the second helical pitch being less than the first helical pitch, Hagiwara-2 discloses “wherein the second view number depends on a second length extending from the relative linear movement end point to the slice position at the outside on the relative linear movement end point side” 
In regard to a helical pitch being modulated between the first helical pitch and the second helical pitch being used for the boundary range, “With the foregoing in view, the present invention provides an X-ray CT apparatus capable of image-reconstructing a CT image at each slice position lying outwardly of a relative linear movement range at a helical scan […] a variable pitch helical scan (helical pitch variable helical scan capable of acquiring projection data even during acceleration/deceleration of relative linear movement)” [0005]. Since the X-ray CT apparatus can utilize a variable pitch helical scan, under broadest reasonable interpretation, the processing circuitry is capable of modulating helical pitch between the first helical pitch and the second helical pitch and utilizing the second helical pitch for the boundary range.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the scan planning apparatus of Hagiwara so as to include the first and second helical pitch as disclosed in Hagiwara in order to allow for a specific region within the first imaging range to be targeted. By utilizing different helical pitches within different regions, the physician can instruct the processing circuitry to reconstruct images for specific positions within the body corresponding to the projection data acquired during the helical scan. In doing this, the region of interest can be imaged without having to process the entire set of projection data. This would decrease the amount of time spend processing projection data and allow the physician to assess the patient and develop treatment plans.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hagiwara US 20090161822 A1 Hagiwara and in further view of Hagiwara US 20100172563 A1 “Hagiwara-2” and Kondo US 20120039432 A1 “Kondo” as applied to claims 1, 3-5, 8 and 10 above, and in further view of Noshi et al. JP 2007-275551 “Noshi”. 
In regard to claim 6, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Hagiwara in view of Noshi. Likewise, Hagiwara discloses “The X-ray CT apparatus according to claim 2, wherein the processing circuitry is configured to acquire electrocardiographic waveform data of the subject from an external electrocardiograph” [0054]. 
In regard to the processing circuitry being configured to acquire electrocardiographic waveform data of the subject from an external electrocardiograph, Hagiwara discloses “In one embodiment of the present application, the operation console 200 of the X-ray CT system 1000 analyzes an ECG (Electrocardiogram) signal and controls the X-ray tube controller 123 in such a manner that X-rays are not applied during a time interval at which the heart is not at rest” [0054]. Since the operation console can analyze an ECG signal and utilize that information to control the X-ray tube controller 123, under broadest reasonable interpretation, the processing circuitry had to have acquired electrocardiographic waveform data of the subject from an external electrocardiograph. 
The combination of Hagiwara and Hagiwara-2 does not teach to “determine whether or not the view number for use in the reconstruction processing for the boundary range should be adjusted based on the electrocardiographic waveform data”.
Noshi teaches to “determine whether or not the view number for use in the reconstruction processing for the boundary range should be adjusted based on the electrocardiographic waveform data” [Claim 18, Claim 20, 0005].
In regard to acquiring electrocardiographic waveform data from an external electrocardiograph, Noshi discloses "the aforementioned detection means is an electrocardiograph which detects a heartbeat of analyte and creates electrocardio data […]" [Claim 18]. Therefore, electrocardiograph data 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Hagiwara and Hagiwara-2 so as to include the determination of the view number as disclosed in Noshi in order to produce images when the heart is not moving. When imaging, movement within the region of interest (i.e. a heart) can cause the image to include noise. This noise may distort the image to such a degree that the features of interest cannot be distinguished. By taking a measurement with an external electrocardiogram, the physician can determine when the heart is not moving and adjust the view number, such that the reconstruction processing is only performed when the heart is not moving. This would enable the processing circuitry to reconstruct images that are less subject to noise and therefore allow the physician to distinguish specific features within the reconstructed images.
In regard to claim 7, due to its dependence on claim 6, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Hagiwara in further view of Hagiwara-2. Likewise, Hagiwara teaches “The X-ray CT apparatus according to claim 6, wherein the processing circuitry is configured […] for use in the reconstruction processing for the boundary range 
In regard to the processing circuit being configured for use in the reconstruction processing for the boundary range based on a period to generate X-rays right after the boundary range, if the second imaging range right after the boundary range coincides with an X-ray generation timing, Hagiwara discloses “The segment data corresponding to the portion where the heartbeat is closes to the cessation can be specified using the known method. Described specifically, the point of time when a predetermined time has elapsed after the detection of an R peak can be defined as a segment data start point, and the point of time when the time taken to cause the gantry 120 to rotate by a half scan has elapsed can be defined as a segment data end point. In one embodiment of the present application, the operation console 200 of the X-ray CT system 1000 analyzes an ECG (Electrocardiogram) signal and controls the X-ray tube controller 123 in such a manner that X-rays are not applied during a time interval at which the heart is not at rest” [0054]. In this case, since the segment data start point can be defined as the point of time when a predetermined time has elapsed after the detection of an R peak, under broadest reasonable interpretation, this segment data start point represents a period that can be used for reconstruction processing. 
In regard to the boundary range and the non-boundary range, Hagiwara discloses “The positions of P2, P3, P4 and P5 are respectively set in a helical scan range to specify or identify a range (first imaging range) of P3 to P4 excluding or not including the heart and specify between positions P1 and P2 corresponding to a range (second imaging range) including the heart” [0040]. As shown in FIG. 4, the first imaging range (i.e. P3 to P4) includes the heart 41 and the second imaging range (i.e. P1 to P2) is above the heart, therefore under broadest reasonable interpretation, the second imaging range can be adjacent to the boundary range of the first imaging range such that the boundary range is interposed between a non-boundary range of the first imaging range and the second imaging range. In this case, as 
Hagiwara does not teach to “extend the view number for use in the reconstruction processing”.
Hagiwara-2 teaches to “extend the view number for use in the reconstruction processing” [Claim 9, Claim 10].
In regard to extending the view number for use in the reconstruction processing, Hagiwara-2 discloses “The X-ray CT apparatus according to claim 6, wherein the first view number depends on a first length extending from the relative linear movement start point to the slice position at the outside on the relative linear movement start point side, and wherein the second view number depends on a second length extending from the relative linear movement end point to the slice position at the outside on the relative linear movement end point side” [Claim 9] and “The X-ray CT apparatus according to claim 9, wherein the first view number increases as the first length becomes large, and wherein the second view number increases as the second length becomes large” [Claim 10]. Since the first and second view numbers depend on the first and second lengths extending from the relative linear movement start and end points, respectively and the first and second view number can increase as the first and second length become large, under broadest reasonable interpretation the view number for use in the reconstruction processing can be extended.
.
Response to Arguments
Applicant's arguments, see remarks page 6, filed 02/19/2021 with respect to the rejection of the claims 3, 5-6 and 10 under 35 U.S.C. 112(b) has been fully considered and is persuasive given the amendment to these claims. The examiner appreciates the applicant’s amendment to make claims 3, 5-6 dependent on claim 1 and claim 10 dependent on claim 8. Therefore, the rejection has been withdrawn. 
Applicant's arguments, see remarks page 6-7, filed 02/19/2021 with respect to the rejection of the claims under 35 U.S.C. 103 has been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Kondo US 20120039432 A1 “Kondo” as stated in the 35 U.S.C. 103 rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SELMER whose telephone number is (571)272-6190.  The examiner can normally be reached on Mon. - Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Hoekstra can be reached on (571) 272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/K.E.S. /Examiner, Art Unit 3793    

/JEFFREY G HOEKSTRA/Supervisory Patent Examiner, Art Unit 3793